October 12, 1922. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Sease granting a new trial on the ground of after-discovered evidence.
The exceptions, three in number, nowhere impute error on the part of his Honor in exercising his discretion erroneously or abusing it in granting the motion for a new trial. That being the case, this Court will not reverse the Circuit Court unless there is a clear showing of abuse of discretion on the part of the Circuit Court, or unless this discretion on the part of the Circuit Court was based on an error of law. The decisions to sustain this position *Page 218 
are so numerous as to render citation of authorities unnecessary.
In the instant case there was a conflict of evidence, and a question of fact before his Honor; it was a law case, and, no exception being taken alleging or showing abuse of discretion on the part of his Honor, this Court will not review his findings. Judge Sease not only heard the motion, but had presided at the trial, saw and heard the witnesses, and was especially competent to judge the probable effect on a jury.
We see no error as complained of. Exceptions are overruled, and judgment affirmed.